—Motion by the respondent on an appeal from an order of the Supreme Court, Westchester County, entered March 10, 1995, to dismiss the appeal, or in the alternative, to strike the record on appeal on the ground that it contains matter dehors the record. By decision and order on motion dated December 7, 1995, the instant motion was held in abeyance and referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the motion is denied.
Insofar as the matters alleged to be dehors the record, although not submitted to the court of first instance, are matters of public record they may be judicially noticed (see, Brandes Meat Corp. v Cromer, 146 AD2d 666, 667; see also, Crawford v Merrill Lynch, Pierce, Fenner & Smith, 35 NY2d 291, 298-299). Miller, J. P., Copertino, Santucci and Altman, JJ., concur.